DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-29 are pending and have been examined.
None of the claims were amended. 
This action is made NON-FINAL.
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
The specification amendments have been entered. Therefore, the specification objection has been withdrawn due to the applicant's amendments.  
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 13-18, in which independent claims set 1, 9 and 16 and its pending claims recite the abstract idea of a certain method of organizing human activity under the abstract groups of “Managing personal interactions between people” and “Engaging in commercial or legal interactions” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2) under the improvement in the functioning of a computer, or an improvement to other technology or technical field, the applicant’s arguments were found persuasive upon further consideration of the claim limitations and thus the examiner agrees. Specifically, following what the applicant argues on pp. 11-13 and cites that for these limitations and its claimed invention “can predict that an individual is likely a job seeker instead of waiting for the individual to flag themselves. Such predictions may be “engagement scores, or the like, that quantify a candidate's risk or inclination to respond to a recruitment technique (for example, a recruitment email) or to leave their current role” and therefore, “prior solutions were reactive, whereas embodiments in the current application are predictive, resulting in significant technical improvements to recruitment processes” and thus, “resulting in significant technical improvements to recruitment processes”. This is because as the applicant previously mentioned and following what the claims in light of the specifications disclose, such “prediction”, “candidate classifications” and “alerts” when identifying and evaluating “optimal recruitment language”, all these functional steps in combination and in this specific sequence, are being executed by two “machine learning computer models”. Meaning, that the invention’s pending claims computer functioning is being improved or there is an improvement without referencing to what is well-understood, routine, conventional activity in computer systems and is an improvement to the technical field of data processing. Therefore, the examiner agrees, and withdraws 35 USC § 101 rejection for these pending claims.
Regarding to the applicant's arguments of rejection under 35 USC § 103 for the independent claims set 1, 9 and 16 and their dependent claims 2-7, 9-14 and 16 – 20 on pages 19 – 22: The applicant’s arguments regarding these amended limitation steps in the pending claims are persuasive and were further considered by the examiner. Therefore, these arguments are considered moot due to the new grounds of rejection. 
Regarding the Allowable Subject Matter on page 23: The identified allowable subject matter pertaining dependent claims 24 and 25 would be allowed if they are incorporated in the independent claims set 1, 9 and 16.
Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9-15, 17-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (U.S. Pub No. 20190019159 A1) in view of Jersin (U.S. Pub No. 20190197180 A1).
Regarding claim 1: 
Champaneria teaches:
A machine learning process for optimized engagement, comprising: (Claim 1)
training, with a training set, at least one primary machine learning computer model to generate a plurality of machine predicted outcomes; (“In some exemplary embodiments, the self-teaching algorithm may be configured to make inferences based on available information, or to seek out information that may be useful to develop other questions. For example, in an exemplary embodiment, the work history of the candidate may show previous work at Cerner, and the candidate may state that they have experience with Jenkins. The self-teaching algorithm may then generate a question such as “Venkat—I see that you have experience with Jenkins deployment information. Was that at Cerner?” and may then ask the above question when it is confirmed that the candidate did gain this experience at Cerner.” ¶0109; Fig 1 (2); Fig 2 (13); Fig 3 (211 and 214); Fig 4 (33)) Examiner note: Upon further examination, under the Broadest Reasonable Interpretation (BRI), and in light of the applicant’s specifications in p.21 (lines 14 – 19) the training set is being interpreted as the combination of available information already looked up or web crawled and the “inferences based on the available information” and the asked questions that the “self-teaching algorithm” executed when interacting with the candidate. See also, ¶0108 – 117 for more details on the “self-teaching algorithm” information inference and updates when encountering missing data and its examples and ¶0060 for data sets details.
determining one or more weights based on the plurality of machine predicted outcomes and the training set; (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight.” ¶0065; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32)) Examiner note: Under BRI, upon further examination, and in light of the applicant specifications in p.12 (lines 14-21) and pp.22-23 (25-31 and 1-5), the determination of weight(s) based on machine predicted outcomes and the training set (i.e. known parameters or inputs and outcomes) has been interpreted as the application of “weight of importance” to each parameter. Also, refer to ¶0011 for general details of the invention.

Champaneria does not teach the following limitations, however, Jersin which uses Machine Learning (ML) models in combination with the determination of attribute queries to create candidate streams (or series of potential candidates, see ¶0052) to refine them based on (explicit and implicit) feedback (See ¶0039), teaches: 
generating, via the at least one secondary machine learning computer model, one or more machine learned predictions; (“With the training data and the identified features, the machine-learning algorithm is trained. For instance, weights for features can be re-trained by the dynamic weight trainer and passed to the combined ordering model. The machine-learning algorithm appraises the value of the features as they correlate to training data. The result of the training is a trained machine-learning program or model. When a machine-learning program is used to perform an assessment, new data (e.g., new query-based features and new stream refinement question-based features) provided as an input to the trained machine-learning program, and the machine-learning program generates the assessment (e.g., ordering scores) as output.” ¶0195; Fig 3 (310); Fig 10 (1000); Fig 14 (1408)) Examiner note: Under BRI and in light of the applicant specifications in p.6 (14-16) and p. 27 (6-19), the functional step of a generation of ML predictions using a second ML computer model have been interpreted as the “refinement and/or re-training” of the ML program and the one or more predictions generated as the “ordering scores” which include “weights assigned to the attributes” (see abstract). See also, ¶0245 for more details of the “ML algorithm” and “ordering model” (See also ¶0183-186). Also, refer to claims 3, 10 and 16 for this reference. 
assigning a respective classification to each individual of a plurality of individuals based on the one or more machine learned predictions; (“Prior to the scoring apparatus 900 calculating the expertise scores 902 on actual member profiles, a training apparatus 912 may access training data for the statistical model 904, which includes a positive class 914 and a negative class 916. The positive class 914 may include data associated with items of a particular category (e.g., trait, attribute, dimension, etc.), while the negative class 916 may include data associated with items that do not belong in the category. For example, the statistical model 904 may be a logistic regression model that classifies each member profile as either an expert or a non-expert in a corresponding skill. The positive class 914 may thus include a subset of the features 906-908 associated with members with known expertise in one or more skills. Such ‘expert’ members may be identified based on publications, speeches, awards, and/or contributions of the members in their respective fields.” ¶0172-173; Fig 9 (912)) Examiner note: Under BRI, upon further examination, and in light of the applicant specifications in p.32 (14-19) and p.35 (10-17), the assigned classification for each individual (which is based on “the likelihood of engagement or of leaving (as a retention risk)) from a pool of these individuals based on machine learning (ML) prediction(s)” ) has been interpreted as the “positive and negative classes” derived from the “training apparatus 912”. Also, refer to ¶0132 for “top-ranked candidates” details and ¶0075-78 for predictions of “job changes, geographic moves (relocation) probabilities” based on “candidate’s attributes” data and “responses” (i.e. messages in ¶0114). 
receiving a set of candidate criteria; (“In additional or alternative embodiments, the attribute extractor 304 is configured to extract additional attributes from a job posting, stream refinement questions, recent hire documents, a user's member profile (e.g., a recruiter's LinkedIn profile), a hiring organization's web page (e.g., a company page), and other information sources. For instance, the attribute extractor 304 may be configured to extract attributes from a fully-fledged job posting with a textual description of the job requirements and fields specifying numerous attributes such as industry, full-time vs part-time, salary range, seniority level, and education requirements. In some embodiments the job posting is retrieved from one of the databases 318 (e.g., the jobs database shown in the example of FIG. 3).” ¶0097; Fig 3 (318 and 304)) 
processing the set of candidate criteria to identify a subset of individuals from the plurality of individuals that satisfies the set of candidate criteria; (“In an example, candidate feedback is received by presenting a stream of candidates to a user of a recruiting tool (e.g., a recruiter or hiring manager). Based on recruiter feedback, a system can revise the stream to include additional candidates and to filter out other candidates.” ¶0039; “In some embodiments, a candidate stream is presented to a user (e.g., a recruiter) as a series of potential candidates which the user may then rate as a good fit or not a good fit (e.g., explicit feedback). Based on this explicit feedback, the user may then be shown different candidates or asked for further input on the stream.” ¶0041; Fig 4 (402, 404 and 414)) Examiner note: See also, ¶0036 and ¶0042-45 for more details regarding to “streams of suggested candidates” which are “predicted” based on “criteria” and ¶0120-124 for the “intelligent matches system” responsible of creating “new candidate streams” based on “initial contributions and inputs”.
determining a ranking of the subset of individuals based on the respective classification assigned to individual ones of the subset of individuals; and (“In some embodiments, the intelligent matches system 400 presents top results (e.g., top-ranked candidates) from the new candidate stream 404 or the existing candidate stream 406 one at a time, prompting the user to provide a rating or action for each candidate. Then, after X candidates have been presented, the intelligent matches system 400 may prompt the user to provide feedback on top inferred search criteria. In this way, the intelligent matches system 400 ensures that it is targeting candidates well enough to match the user's hiring needs, and also ensures that the search criteria is expanded and tuned as needed to avoid running out of results (e.g., candidates).” ¶0132; Fig 4 (412, 414 and 420)) Examiner note: Under BRI, upon further examination, and in light of the applicant specifications in p.26 (4-11), the determination of the ranking based on assigned classifications for each individual from a subset has been interpreted as the “intelligent matches system’ rankings”. Also, refer to ¶0150-153 for the “midtier service” used by the “intelligent matches system” to “sort and score” candidates that passed through a “relevancy model 420” to obtain a “returning set of candidates”.
generating a notification based on the ranking. (“Some embodiments include a message alert system that can send alerts to notify a user (e.g., a hiring manager) of events that may spur the user to take actions in the recruiting tool. For example, the alerts may include notifications and emails such as ‘There are X new candidates for you to review.’ In additional or alternative embodiments, alerts and notifications that are sent at other possible stages of recruiting trigger user reengagement with the recruiting tool. For instance, alerts may be sent when no candidate streams exist, when relevant candidates have not yet been messaged by the user (e.g., no LinkedIn InMail messages sent to qualified, suggested candidates), and when interested candidates have not been responded to (e.g., when no reply has been sent to accepting recipients of LinkedIn InMail messages).” ¶0055; Figs 5-7) Examiner note: Under BRI the notification generation functional step to notify rankings have been interpreted as the elements that are able to report or notify such ranking among the potential candidate’s pool. Also, refer to ¶0155-0165 for further details about reports and customized results shown in Figs. 5-7.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Champaneria with the ability of generating of at least one secondary model based on one or more weights to assign a classification to each individual, receive candidate criteria set and process it to reduce or “shortlist” such set of individuals to a subset and to then, rank them and notify/alert recruiters of the final candidate list(s) per job posting, as taught by Jersin because it would be “obvious to try” a second machine learning (ML) model to re-weight and refine the pool of candidates based on their profile data, skills and responses to classify, shortlist, rank them to notify recruiter about the ML model suggested results and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 9: 
A machine learning process for optimized engagement, comprising: (Claim 9)
Champaneria teaches:
training, with a training set, at least one primary one machine learning computer model to generate a plurality of machine predicted outcomes; (“In some exemplary embodiments, the self-teaching algorithm may be configured to make inferences based on available information, or to seek out information that may be useful to develop other questions. For example, in an exemplary embodiment, the work history of the candidate may show previous work at Cerner, and the candidate may state that they have experience with Jenkins. The self-teaching algorithm may then generate a question such as “Venkat—I see that you have experience with Jenkins deployment information. Was that at Cerner?” and may then ask the above question when it is confirmed that the candidate did gain this experience at Cerner.” ¶0109; Fig 1 (2); Fig 2 (13); Fig 3 (211 and 214); Fig 4 (33)) Examiner note: Refer to examiner notes for claim 1, first limitation. 
determining one or more weights based on the plurality of machine predicted outcomes and the training set; (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight.” ¶0065; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32)) Examiner note: Refer to examiner notes for claim 1, second limitation.

Champaneria does not teach the following limitations, however, Jersin teaches: 
generating at least one secondary machine learning computer model based on the one or more weights; (“The training may involve the machine learning algorithm learning which features/scores are more or less relevant to the ordering scores, and appropriately weighting such features and scores for runtime computations. At runtime, a feature extractor extracts: query-based features from the query, features from stream refinement answers, features from candidate search results, and from suggested candidates. The feature extractor then feeds these extracted features to the combined ordering model, which produces the scores as per its model. An ordering system can then use these ordering scores to order the search results for display to the searcher.” ¶0184; Fig 3 (310); Fig 10 (1000); Fig 14 (1408)) Examiner note: Under BRI, and in light of the applicant specifications in p. 7-8 (30-31 and 1-2) the functional step of the weight(s) generation based on the second ML computer model has been interpreted as the “ordering scores” which are derived from the weighting stated above (Also, see abstract). Finally, refer to ¶0182-0186 for more details regarding the “ML model” and the “ordering model”.
generating, via the at least one secondary machine learning computer model, one or more machine learned predictions; (“With the training data and the identified features, the machine-learning algorithm is trained. For instance, weights for features can be re-trained by the dynamic weight trainer and passed to the combined ordering model. The machine-learning algorithm appraises the value of the features as they correlate to training data. The result of the training is a trained machine-learning program or model. When a machine-learning program is used to perform an assessment, new data (e.g., new query-based features and new stream refinement question-based features) provided as an input to the trained machine-learning program, and the machine-learning program generates the assessment (e.g., ordering scores) as output.” ¶0195; Fig 3 (310); Fig 10 (1000); Fig 14 (1408)) Examiner note: Refer to examiner notes for claim 1, third limitation.
aggregating the one or more machine learned predictions; (“In an embodiment, operation 1301 may include accessing a plurality of suggested candidate documents and may further include aggregating the extracted one or more attributes across the plurality of suggested candidate documents. In certain embodiments, operation 1301 comprises identifying and selecting top attributes most similar to attributes of all of the one or more suggested candidate documents.” ¶0230; Fig 13 (1301)) Examiner note: Under BRI, the aggregation of ML prediction(s) have been interpreted as the “aggregation” of “extracted attributes” and/or “top and most similar attributes” from “suggested candidate documents”. Also, refer to ¶0171 for details about the “aggregation” of a “set of features” used with a “statistical model” to produce a “set of expertise scores” for each candidate.
generating, from the aggregated machine learned predictions, a talent retention score; and (“Certain embodiments determine a probability of hire score based on hiring patterns for similar jobs, industries, and organizations (e.g., similar companies) …Some embodiments determine a hire likelihood as a percentage chance of filling a given job opening (e.g., an open role or position) in a certain time frame. Some of these embodiments determine, based on member profile attributes and features of the open position, the probability percentage of filling the position in the next 30 days. According to these embodiments, the role features can include one or more of a title (e.g., job title or position), geography (e.g., geographic region or city where the job is located), industry, organization size (e.g,, hiring company size), job role, historical average for the hiring entity (e.g., company, department, or hiring manager), activity on platform, and candidate scores (e.g., expertise scores or skill reputation scores) of candidates next up in a suggested candidate stream.” ¶0114; Fig 4 (400); Fig 5 (504); Fig 6 (604); Fig 7 (704)) Examiner note: Under BRI, the generation of a talent retention score has been interpreted as the “probability of hire score” based on “member profile attributes and features of the open position”. Also, refer to ¶0133, ¶0156, ¶0159-160 and ¶0164-165 for examples.
sending a notification based on the talent retention score. (“Some embodiments include a message alert system that can send alerts to notify a user (e.g., a hiring manager) of events that may spur the user to take actions in the recruiting tool. For example, the alerts may include notifications and emails such as ‘There are X new candidates for you to review.’ In additional or alternative embodiments, alerts and notifications that are sent at other possible stages of recruiting trigger user reengagement with the recruiting tool. For instance, alerts may be sent when no candidate streams exist, when relevant candidates have not yet been messaged by the user (e.g., no LinkedIn InMail messages sent to qualified, suggested candidates), and when interested candidates have not been responded to (e.g., when no reply has been sent to accepting recipients of LinkedIn InMail messages).” ¶0055; Figs 5-7) Examiner note: Refer to examiner notes for claim 1, last limitation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Champaneria with the ability of generating of at least one secondary model based on one or more weights and aggregate these predictions or outputs to generate a talent retention score and notify/alert recruiters of the correlated final candidate list(s) per job posting, as taught by Jersin because it would be “obvious to try” a second machine learning (ML) model to re-weight and refine the pool of candidates to calculate their probabilities scores of being retained based on their profile data, skills and responses to shortlist and rank them to notify recruiters about the ML model suggested results and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 16: 
A machine learning process for optimized engagement, comprising: (Claim 16)
Champaneria teaches:
at least one database; and (“For example, if the candidate has provided additional information in the form of a response to an open-ended question or has provided an email or SMS response rather than a web form response (or has sent a communication via any other communications medium, such as via a telephone call) this information may be parsed and populated in the database.” ¶0093; Fig 1 (2); Fig 3 (211)) Examiner note: See also claim 22 for more database details.
at least one processor in communication with the at least one database, the at least one processor being configured to: (“It will be recognized that various actions described herein can be performed by specific circuits (e.g., application specific integrated circuits (ASICs)), by program instructions being executed by one or more processors, or by a combination of both. Additionally, these sequence of actions described herein can be considered to be embodied entirely within any form of computer readable storage medium having stored therein a corresponding set of computer instructions that upon execution would cause an associated processor to perform the functionality described herein.” ¶0029) Examiner note: Also, refer to claim 16.
train, with a training set, at least one primary one machine learning computer model to generate a plurality of machine predicted outcomes; (“In some exemplary embodiments, the self-teaching algorithm may be configured to make inferences based on available information, or to seek out information that may be useful to develop other questions. For example, in an exemplary embodiment, the work history of the candidate may show previous work at Cerner, and the candidate may state that they have experience with Jenkins. The self-teaching algorithm may then generate a question such as “Venkat—I see that you have experience with Jenkins deployment information. Was that at Cerner?” and may then ask the above question when it is confirmed that the candidate did gain this experience at Cerner.” ¶0109; Fig 1 (2); Fig 2 (13); Fig 3 (211 and 214); Fig 4 (33)) Examiner note: Refer to examiner notes for claim 1, first limitation. 
determine one or more weights based on the plurality of machine predicted outcomes and the training set; (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight.” ¶0065; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32)) Examiner note: Refer to examiner notes for claim 1, second limitation.

Champaneria does not teach the following limitations, however, Jersin teaches: 
generate at least one secondary machine learning computer model based on the one or more weights; (“The training may involve the machine learning algorithm learning which features/scores are more or less relevant to the ordering scores, and appropriately weighting such features and scores for runtime computations. At runtime, a feature extractor extracts: query-based features from the query, features from stream refinement answers, features from candidate search results, and from suggested candidates. The feature extractor then feeds these extracted features to the combined ordering model, which produces the scores as per its model. An ordering system can then use these ordering scores to order the search results for display to the searcher.” ¶0184; Fig 3 (310); Fig 10 (1000); Fig 14 (1408)) Examiner note: Refer to examiner notes for claim 9, second limitation.
generate, via the at least one secondary machine learning computer model, one or more machine learned predictions; and (“With the training data and the identified features, the machine-learning algorithm is trained. For instance, weights for features can be re-trained by the dynamic weight trainer and passed to the combined ordering model. The machine-learning algorithm appraises the value of the features as they correlate to training data. The result of the training is a trained machine-learning program or model. When a machine-learning program is used to perform an assessment, new data (e.g., new query-based features and new stream refinement question-based features) provided as an input to the trained machine-learning program, and the machine-learning program generates the assessment (e.g., ordering scores) as output.” ¶0195; Fig 3 (310); Fig 10 (1000); Fig 14 (1408)) Examiner note: Refer to examiner notes for claim 1, third limitation.
assign a respective classification to each individual of a plurality of individuals based on the one or more machine learned predictions. (“Prior to the scoring apparatus 900 calculating the expertise scores 902 on actual member profiles, a training apparatus 912 may access training data for the statistical model 904, which includes a positive class 914 and a negative class 916. The positive class 914 may include data associated with items of a particular category (e.g., trait, attribute, dimension, etc.), while the negative class 916 may include data associated with items that do not belong in the category. For example, the statistical model 904 may be a logistic regression model that classifies each member profile as either an expert or a non-expert in a corresponding skill. The positive class 914 may thus include a subset of the features 906-908 associated with members with known expertise in one or more skills. Such ‘expert’ members may be identified based on publications, speeches, awards, and/or contributions of the members in their respective fields.” ¶0172-173; Fig 9 (912)) Examiner note: Refer to examiner notes for claim 1, second limitation.

It would have been obvious to one of ordinary skill in the art at the effective time of filing to have provided Champaneria with the ability of generating of at least one secondary model based on one or more weights and machine learning (ML) predictions to assign a classification to each individual, as taught by Jersin because it would be “obvious to try” a second ML model to re-weight and refine the pool of candidates based on their profile data, skills and responses to classify them into a shorter list of top potential candidates and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claims 2, 10 and 17: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
receiving, from one or more databases, data associated with the plurality of individuals, wherein a portion of the received data is received in response to predetermined data triggers configured to monitor changes to a current status of the received data; (“As shown in FIG. 2, upon detecting a particular interaction, such as a member interaction, the online system 210 logs the interaction, including the type of interaction and any metadata relating to the interaction, in a member activity and behavior database 222.” ¶0086; Fig 2 (218-222)) Examiner note: Also refer to ¶0087-91 and ¶0098 for additional database activities details.
determining, for each individual of the plurality of individuals, data of interest within the received data, the data of interest comprising candidate information, role information, and company information; (“Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, spouse's and/or family members' names, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 218. Similarly, when a representative of an organization initially registers the organization with the social networking service, the representative may be prompted to provide certain information about the organization. This information may be stored, for example, in the profile database 218, or another database (not shown). In some embodiments, the profile data may be processed (e.g., in the background or offline) to generate various derived profile data. For example, if a member has provided information about various job titles that the member has held with the same organization or different organizations and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular organization. In some embodiments, importing or otherwise accessing data from one or more externally hosted data sources may enrich profile data for both members and organizations. For instance, with organizations in particular, financial data may be imported from one or more external data sources and made part of an organization's profile. This importation of organization data and enrichment of the data will be described in more detail later in this document.” ¶0088; Fig 2 (218-222)) Examiner note: Also, refer to ¶0027-28 for more details about “features and attributes” evaluated in “candidate search streams” by the “ML model suggestions/predictions”.
normalizing the data of interest into a normalized format to generate normalized data; and creating, from the normalized data of interest, the training set comprising known parameters and known outcomes. (“The feature extraction can be based on performing job description parsing to parse key features out of a job description. Such key features may include title, location, and skills.” ¶0078; Fig 2 (216); Fig 3 (304)) Examiner note: Under BRI and in light of the applicant specifications in p.12 (13-18), the “normalization” step to normalize/“standardized” the format and create a training data set from the normalized data has been interpreted as the ability of “parsing” the candidate and “job description/requirements” data to later include it in a “training data set” (refer to ¶0172-175). Also, refer to ¶0094 for data collection parsing and/or storage details and ¶0097-99 to learn more about the “attribute extractor 304” as well.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneria with the ability of receiving and determining data of interest to normalize and include as a training set, as taught by Jersin because it would be “obvious to try” and have data that can be accessible and filtered regarding candidate profiles to include it as known parameters and outcome in a training set for a ML model to execute and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claims 3, 14 and 21: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 2, 10 and 16.
Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
creating, from the normalized data of interest, a test set with unknown parameters; and (“A supervised machine learning algorithm combines various signals 1002, such as skill-endorsement graph page order (e.g., skill-endorsement graph page rank), skill-profile textual similarity, job title or position similarity, member seniority, etc., to estimate the expertise score. After this step, a formed expertise matrix 1004 is very sparse since only a small percentage of the pairs can be predicted with any degree of certainty. The formed expertise matrix 1004 may be factorized into a member matrix 1006 and a skill matrix 1008 in K-dimensional latent space. Then; the dot product of the formed expertise matrix 1004 and the skill matrix 1008 is computed to fill in the ‘unknown’ cells” ¶0177; Fig 10 (1008))
weighting the unknown parameters with the one or more weights. (“Since the dot product results in a large number of non-zero scores for each member listing the skills, the scores can then be thresholded such that if the member's score on a skill is less than a particular threshold, the member is assumed not to know the skill and is assigned a zero expertise score on the skill. Thus, a final expertise matrix 1010 is still sparse, but relatively much denser than the formed expertise matrix 1004.” ¶0178; Fig 10 (1008))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneria with the ability of creating a test set from the normalized data of interest to weight unknown parameters with weight(s), as taught by Jersin because it would be “obvious to try” and have data that can be used to predict the probabilities of other candidate attributes/skills by weighting (or “thresholding”) them to predict unknown parameters when suggesting candidate profiles and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claims 4 and 20: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 3 and 17.
Champaneria further teaches:
calculating the one or more weights from the plurality of machine predicted outcomes and the training set; and weighting the known parameters with the one or more weights via the at least one primary machine learning computer model. (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight.” ¶0065; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32)) Examiner note: Refer to examiner notes for claim 1, second limitation.

Regarding claim 5: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 2.
Champaneria further teaches:
wherein normalizing the data of interest further comprises performing entity resolution on the data of interest. (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight.” ¶0065; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32)) Examiner note: Under BRI and in light of the applicant specifications in p. 12 (13-18), the performing step of “entity resolution”  has been interpreted the comparisons of “particular criteria” that can be “weight against each other” as Refer to examiner notes for claim 1, second limitation.

Regarding claim 6: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Champaneria further teaches:
calculating, for each parameter of each identified individual, an impact score; (“In an exemplary embodiment, résumés may be scored by a semantic engine utilizing machine learning concepts. The semantic engine may apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description… In an exemplary embodiment, some or all of these criteria may be given different levels of weights from one another. In an exemplary embodiment, particular criteria may be mutually exclusively given weight, or may weigh against each other; for example, if a candidate is found who is geographically proximate to a hiring company, it may not matter that the candidate is willing to relocate, and the willingness of the candidate to relocate may not be scored or may be given different weight. The semantic engine may then determine which candidates have the highest scores, and may select candidates accordingly. For example, in an exemplary embodiment, a semantic engine may rank candidates based on the data point matrix scores of the candidates in each of the above areas (or in each of the above areas that are actually considered) and based on any other criteria, as desired.” ¶0065-66; Fig 1 (3); Fig 3 (214); Fig 4 (31 – 32))) Examiner note: Under BRI the impact score calculation that gives impactful parameters, has been interpreted as the weight is based on a highest score for each candidate to indicate significant skills/attribute proportions and obtain a more refined candidate’s list. 
determining, for each parameter and based on each impact score, at least one most impactful parameter; (“According to an exemplary embodiment, a post-processing step 33 may be performed in order to perform additional filtering of candidates that have been selected as part of a matching step 32...In some exemplary embodiments, a post-processing step 33 may filter based on any criteria, including criteria that have been considered previously or new criteria used only in post-processing filtering.” ¶0070; Fig. 4 (32 and 33)) Examiner note: Under BRI, the most impactful parameters are being interpreted as the post-processing filtering based on new criteria as stated above. Also, refer to ¶0071. 
generating a candidate list based on the ranking of the subset of individuals; and  providing, in the candidate list, the at least one most impactful parameter for the individual ones of the subset of individuals. (“In some exemplary embodiments, a post-processing step 33 may remove filtered candidates or may change the group into which a filtered candidate may be placed, as may be desired… In a confirmation step 34, depending on the configuration of the system, a final list of matching candidates may be provided by the system, for example to a recruiter and/or to the hiring company, in order to permit manual review and confirmation of the final list by either or both of the recruiter and the hiring company.” ¶0071-72) 

Regarding claim 7: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 6.
Champaneira further teaches:
wherein determining the at least one most impactful parameter comprises one or more feature importance methods. (“In some exemplary embodiments, a post-processing step 33 may perform filtering by the use of an AI, by the use of inference engine results, and so forth. In some exemplary embodiments, a post-processing step 33 may filter based on any criteria, including criteria that have been considered previously or new criteria used only in post-processing filtering… an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above.” ¶0070-71; Fig. 4 (33)) Examiner note: Under BRI and according to the applicant specification the importance methods vary by type of models, as stated in page 15, lines 7-16. Thus, the computer system mentioned above, support various models, which are being interpreted as different types of inferences. As for impactful parameters, these are being interpreted as the importance level of the match criteria, after being scored and filtered. 

Regarding claim 8: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 7.
Champaneira further teaches:
determining at least one most positively impactful parameter; and  (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above…This may be considered to be a positive criterion (the candidate may have insight into the workings of the competitor) and the candidate may be filtered for that reason;” ¶0071; Fig 4 (33)) 
determining at least one most negatively impactful parameter. (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above… conversely, it may be considered to be a negative criterion (the candidate may be subject to an undesirable post-employment agreement with the competitor) and the candidate may be filtered for that reason.” ¶0071; Fig 4 (33))


Regarding claim 11: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 10.
Champaneria further teaches:
wherein the plurality of individuals are employed in a particular department. (“The system may also significantly reduce the time and expense required to train a recruiter in a particular field, and may even allow other employees to take on the specialized task of recruitment, allowing employees in specialized departments (such as engineering or IT) to more closely vet recruited candidates with their own specialized knowledge.” ¶0031) 

Regarding claim 12: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 10.
Champaneria further teaches:
wherein the plurality of individuals are employed in a particular location. (“…matching 3 may be a continuous process, which happens alongside a sourcing step 2, such that matching 3 is performed on newly sourced résumés as they are sourced. For example, according to an exemplary embodiment, a matching step 3 may be triggered by the addition of a new résumé by a user of a jobs board or other source location, an updated résumé being provided by the user of a jobs board or other source location, the addition of a new job on a jobs board or other source location (such as, for example, via email or by the use of an Applicant Tracking System (ATS)) by an employer, an update to a job description being provided on a jobs board or other source location by an employer, or any other addition or alteration to a résumé or a job description on a jobs board or other source location.” ¶0058; Fig 1-2 (2); Fig 2 (211); Fig 3 (31))

Regarding claim 13: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 10.
Champaneria further teaches:
wherein the plurality of individuals present a particular experience level. (“In an exemplary embodiment, submission of the curated list of candidates may include submission of detailed information about the candidates in the campaign, such as the résumé of each candidate, details about the skills required for the job such as the number of required or suggested years of experience or the last year the skill was used, salary details, availability information for the candidate such as a date on which the candidate is available to start, and so forth..” ¶0115; Fig 1 (112)) Examiner note: Also refer to ¶0007, ¶0061 and ¶0065.

Regarding claim 15: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Champaneria further teaches:
comparing the [talent retention] score to one or more predefined thresholds; and based on the comparison, assigning a classification to the [talent retention score], wherein the classification is selected from a group comprising of low, average, and high. (“In an exemplary embodiment, candidates may be grouped into a first group, a second group, or any number of other groups based on the relevance of the candidates to the job description, which may be determined by the search results. For example, according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth.” ¶0069)

Champaneria does not teach the talent retention scores (shown in brackets above “[…]”), however, Jersin teaches: 
talent retention (“Certain embodiments determine a probability of hire score based on hiring patterns for similar jobs, industries, and organizations (e.g., similar companies) …Some embodiments determine a hire likelihood as a percentage chance of filling a given job opening (e.g., an open role or position) in a certain time frame. Some of these embodiments determine, based on member profile attributes and features of the open position, the probability percentage of filling the position in the next 30 days. According to these embodiments, the role features can include one or more of a title (e.g., job title or position), geography (e.g., geographic region or city where the job is located), industry, organization size (e.g,, hiring company size), job role, historical average for the hiring entity (e.g., company, department, or hiring manager), activity on platform, and candidate scores (e.g., expertise scores or skill reputation scores) of candidates next up in a suggested candidate stream.” ¶0114; Fig 4 (400); Fig 5 (504); Fig 6 (604); Fig 7 (704)) Examiner note: Refer to examiner notes for claim 9, sixth limitation.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneria with the ability of providing retention  scores to compare them with pre-defined thresholds to assign the candidates a group that would separate the lowest, average and top potential candidates, as taught by Jersin because it would be “obvious to try” to score candidates based on retention probabilities scores to shortlist and rank them in different groups or tiers and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 18: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 17.
Champaneria further teaches:
the candidate information comprises current tenure, average tenure in previous roles, number of previous roles with current company, number of previous roles at other companies, skills, education level, relative pay, previous industries, previous company size, previous company age, geography, and commute time; (“For example, in an exemplary embodiment, certain information such as name, contact information, candidate summary information, work history of a candidate with their present employer, the candidate's current job title, the candidate's start and end dates of employment, and the candidate's education information may be parsed from a formal resume, and additional information from a jobs board or other source location may be combined with this formal resume candidate information.)” ¶0008; Fig 1 (2); Fig 2 (11-13 and 2); Fig 4 (31)) 
the role information comprises title, level, functions, similar open positions, and open growth opportunities; and  (“the hiring information for the candidate; generating, with a semantic engine of the automated recruitment system (or an analogous system or other means), a candidate score for the candidate by matching the hiring information in the second data point matrix to the one or more job requirements in the first data point matrix; and automatically sending, with the automated recruitment system, a contact message to the candidate.” ¶0008; Fig 1 (2); Fig 2 (11-13 and 2); Fig 4 (31)) 

Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
the company information comprises company type, company size, age, brand measurements, news and events, and trends in news and events. (“The comparison may compare attributes and features such as, but not limited to, geography, industry, job role, job description text, member profile text, hiring organization size (e.g., company size), required skills, desired skills, education (e.g., schools, degrees, and certifications), experience (e.g., previous and current employers), group memberships, a member's interactions with the hiring organization's website (e.g., company page interactions), past job searches by a member, past searches by the hiring organization, and interactions with feed items.” ¶0070) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneira with the ability of further collect company information details such as brand measurements, news and events, and its trends, as taught by Jersin because it would be “obvious to try” to relate company information found online to compute, take into consideration, and align their values and expressions with the candidate information and online activity and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 19: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 18.
Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
wherein the company type is selected from a group comprising: public, private, government, and school. (“As shown in FIG. 2, the data layer may include several databases, such as a profile database 218 for storing profile data, including both member profile data and profile data for various organizations (e.g., companies, research institutes, government organizations, schools, etc.).” ¶0088; Fig 2 (218)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneria with the enablement of letting companies or entities such as public, private, government and schools to participate of talent searches, as taught by Jersin because it would be “obvious to try” to give access to other entities from both, the private and public sectors, including schools to centralize the information and to provide accessibility of this claimed invention for higher profits and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 22: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
compare the one or more machine learned predictions and the classifications to third-party data from the at least one database; (“FIG. 1 also illustrates a third-party application 128, executing on a third-party server 130, as having programmatic access to the networked system 102 via the programmatic interface provided by the API server 114. For example, the third-party application 128 may, utilizing information retrieved from the networked system 102, support one or more features or functions on a website hosted by a third-party. The third-party website may, for example, provide one or more functions that are supported by the relevant applications 120 of the networked system 102.” ¶0151; Fig 1 (128); Fig 19 (1924)) Examiner note: Also, refer to ¶0070 for comparisons and ¶0083 and ¶0151 for more details.
determine particular language comprising subject lines and keywords from the third-party data that is likely to elicit a response from each of the plurality of individuals, based on the one or more machine learned predictions and the classifications; and (“The search engine 216 facilitates the indexing and searching for content within the social networking service, such as the indexing and searching for data or information contained in the data layer, such as profile data (stored, e.g., in the profile database 218), social graph data (stored, e.g., in the social graph database 220), and member activity and behavior data (stored, e.g., in the member activity and behavior database 222). The search engine 216 may collect, parse, and/or store data in an index or other similar structure to facilitate the identification and retrieval of information in response to received queries for information.” ¶0094; Fig 2 (216)) Examiner note: Under BRI, the determination step of a particular language of subject lines and keywords from third-party data has been interpreted as the “search engine” which “collects, parse and/or store data in an index” such as “member activity and behavior data”. Also, refer to ¶0037 for a suggested location example analyzing a title’s language and ¶0150 for details in “keywords extraction” in “candidate streams”.
generate one or more strings of text via natural language processing, wherein the one or more strings of text comprise language substantially similar to the particular language. (“In the example of FIG. 8, notes 812 indicate that the suggested feature 804 provides suggestions for personalizing the message with text that is randomly selected from a standard set of message personalization text. The personalization text in feature 804 suggests that indicating why a specific person might be a fit will increase the response rate to the message …As shown in the notes 812 the suggested feature 810 can include text that is randomly selected from a standard set of message personalization text”. ¶0168; “Also, for example, the message builder 800 can create default messages, while also allowing customization when one or more of the suggested message features 804, 806, 808, and 810 are selected. The message builder 800 avoids the hurdle of proactive message creation, while also ensuring a minimum quality of messages. The message builder 800 leverages data from target member profiles (e.g., candidate profiles), the user's company page, a job description, and statistics on employees in templates to improve message personalization and relevance.” ¶0169; Fig 8 (811)) Examiner note: Under BRI, the generation step of strings of text have been interpreted as the creation of “default messages” derived from “suggested message features”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneria with the ability of comparing  the ML predictions  and classifications from third-party data, determine particular language from keywords and subject lines (such as titles) and generate strings of text using natural language processing (or by parsing it) to follow a candidate response and establish recruitment conversations, as taught by Jersin because it would be “obvious to try” to use NLP for the generation of predicted or suggested text derived from a candidate’s classifications and their third-party data for the recruiter to communicate with the candidate effectively and saving him/her time of knowing all the details or preferences that a candidate is looking for in their company and effectively communicate with the candidate, and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 23: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 22.
Champaneria does not explicitly teach the following limitation(s), however, Jersin teaches: 
wherein the at least one processor, to generate the one or more strings of text, is further configured to select at least a portion of the one or more strings of text using at least one conditional logic process. (“To suggest a location, an embodiment first generates a list of all the places a company has employees (generally a few offices, but may include knowledge such as whether this company has remote workers). Then, the embodiment can use a simple rule based logic. The embodiment can utilize the language of the selected title to determine which office locations are in countries with that language. Then, the embodiment can display a small list of top suggestions to the user. This list can be sorted according to number of people in the corresponding department in each office (e.g., if this job is for an Accountant and most accounting staff are in Los Angeles then suggest Los Angeles first). If the department is small or this is the first hire in the department, an embodiment can use office size most likely place to hire a new employee would be the headquarters).” ¶0037) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have provided Champaneira with the ability of generating one or more strings of text and tied it with conditional logic processing to have a seamless conversation with candidates, as taught by Jersin because it would be “obvious to try” to use a logic processing conditioned to a candidates/recruiter answer to suggest a response that follows the flow of a candidate-recruiter conversation aligned with their inquiries being met in a smooth communication, and because as Jersin expresses “A key challenge in a search for candidates (e.g., talent search) is to translate the criteria of a hiring position into a search query that leads to desired candidates. To fulfill this goal, the searcher typically needs to understand which skills are typically required for the position (e.g., job title), what are the alternatives, which companies are likely to have such candidates, which schools the candidates are most likely to graduate from, etc. Moreover, this knowledge varies over time. Furthermore, some attributes, such as the culture of a company, are not easily entered into a search box as query terms. As a result, it is not surprising that even for experienced recruiters, many search trials are often required in order to obtain an appropriate query that meets the recruiters' search intent. Additionally, small business owners do not have the time to navigate through and review large numbers of candidates.” (Jersin; ¶0004) and “machine-learning programs (MLP), also referred to as machine-learning algorithms, models, or tools, are utilized to perform operations associated with searches, such as job candidate searches. Machine learning is a field of study that gives computers the ability to learn without being explicitly programmed. Machine learning explores the study and construction of algorithms, also referred to herein as tools and machine learning models, that may learn from existing data and make predictions about new data. Such machine-learning tools operate by building a model from example training data in order to make data-driven predictions or decisions expressed as outputs or assessments. Although example embodiments are presented with respect to a few machine-learning tools, the principles presented herein may be applied to other machine-learning tools.” (Jersin; ¶0073).

Regarding claim 26: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Champaneria further teaches:
retrieve, from the at least one database, a plurality of historical classifications associated with the plurality of individuals; (“For example, in an exemplary embodiment, if the system performs a search for candidates that score above a pre-set primary threshold, and is unable to identify a particular prerequisite number of candidates for the position which score above that threshold, the system may perform a new search with looser search criteria, such as a pre-set secondary threshold or an automatically calculated secondary threshold.” ¶0067; Fig 2 (32); Fig 3 (211)) Examiner note: Under BRI, the retrieval step of historical classifications has been interpreted as the “searched scores above a pre-set primary threshold” for each “existing candidate”, in which is based in their previously submitted data. Also, refer to ¶0056 and ¶0058 for more information.
determine, for each individual, if a historical classification matches the assigned classification; (“In an exemplary embodiment, candidates may be grouped into a first group, a second group, or any number of other groups based on the relevance of the candidates to the job description, which may be determined by the search results. For example, according to an exemplary embodiment, candidates meeting a primary score threshold may be grouped into a first group, candidates meeting a secondary score threshold but not a primary score threshold may be grouped into a second group, and so on and so forth. ¶0069; Fig 4 (32))
upon determining, for a particular individual, that the assigned classification does not match the historical classification, determine if the particular individual is included on a recruitment watch list; and (“In some exemplary embodiments, a post-processing step 33 may remove filtered candidates or may change the group into which a filtered candidate may be placed, as may be desired. Lastly, according to an exemplary embodiment, an optional confirmation step 34 of a matching step 3 may be performed after a post-processing step 33 or after a matching step 32 if a post-processing step is not performed. In a confirmation step 34, depending on the configuration of the system, a final list of matching candidates may be provided by the system, for example to a recruiter and/or to the hiring company, in order to permit manual review and confirmation of the final list by either or both of the recruiter and the hiring company.” ¶0071-72; Fig 4 (32-34)) Examiner note: Also, refer to ¶0009 for “curated lists” details.
upon determining, that the particular individual is included on the recruitment watch list, automatically generate and transmit, to a profile associated with the recruitment watch list, an alert describing that a classification for the particular individual has changed. (“According to an exemplary embodiment, a system may be configured to automatically receive notifications of a user having added their résumé or having updated their résumé, or a job description being created or edited; for example, such a system may be tied into the operations software of a jobs board or source location. In an exemplary embodiment, a system may be configured to automatically perform searches for users having added a résumé or edited a résumé, or employers having added or edited a job description. In an exemplary embodiment, a system may exhibit different behaviors for users who are part of active campaigns (i.e. users who are considered to be candidates for at least one job) and users who are not; for example, in an exemplary embodiment, users who have been identified as being candidates may be monitored more closely, if desired.” ¶0059; Fig. 1 (6) and Fig 6 (511)) Examiner note: Also, refer to ¶0030 for more “high-scoring candidates” being “notified” to the recruiter and ¶0074 regarding “follow-up” reminders and notifications sent to the recruiter by the system. 

Regarding claim 27: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 26.
Champaneira further teaches:
wherein the assigned classification of the particular individual is determined to exceed the historical classification. (“In an exemplary embodiment, an optional post-processing step 33 may filter candidates based on positive criteria that positively distinguishes the candidate seeking employment over other candidates, negative criteria that is detrimental to the candidate seeking employment, neutral criteria, or criteria that can be or is more than one of the above. For example, in an exemplary embodiment, a candidate may be filtered based on the candidate's experience working for a firm that competes with the firm that has the job opening. This may be considered to be a positive criterion (the candidate may have insight into the workings of the competitor) and the candidate may be filtered for that reason; conversely, it may be considered to be a negative criterion (the candidate may be subject to an undesirable post-employment agreement with the competitor) and the candidate may be filtered for that reason. In some exemplary embodiments, a post-processing step 33 may remove filtered candidates or may change the group into which a filtered candidate may be placed, as may be desired.” ¶0071; Fig 4 (33)) Examiner note: Under BRI, the assigned classification can exceed historical classifications when the threshold and or the prioritized criteria have changed, according to this reference, which permits the update of thresholds and current criteria, for the recruiter to pivot and find better talent with, as stated above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (U.S. Pub No. 20190019159 A1) in view of Jersin (U.S. Pub No. 20190197180 A1), in further view of Rosen (U.S. Pub No. 20060229896 A1).
Regarding claim 28: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claims 1, 9 and 16.
Either Champaneria or Jersin do not explicitly teach the following limitation, however Rosen teaches:
wherein the at least one processor is further configured to generate, for each individual, a data visualization comprising the classification and the one or more machine learned predictions. (“As shown in FIG. 12, a graphical depiction of the strength of components of the match score are preferably displayed when a user views a candidate; however, the graphical depiction can be displayed at any other suitable point or not at all, as desired. Components 1202 are displayed as wedges in a pie chart 1200, with component strength being indicated by both the size of the wedge (i.e., the length of the radius) and a color or pattern... Preferably, as shown in FIG. 13, seekers can compare candidates by displaying side-by-side information similar to the information displayed in FIG. 12 for two or more candidates. Preferably, information for a maximum of three candidates is displayed at one time; however, information for any suitable number of candidates can be displayed at one time” ¶0098 – 99; Fig 12 and Fig 13)

It would have been obvious to one of ordinary skill in the before the earliest effective filing date to have provided Champaneria and Jersin with the ability of visualize the data and compare it to obtain the most favorable candidates, as taught by Rosen because “Another inefficiency of many employment systems is that they do not offer guidance to both job seekers and potential employers on improving their use of the employment system. As a result, an employer may be unaware that a much broader pool of qualified job seekers may be available if some conditions of the position were altered. Similarly, a job seeker may be unaware that a broader pool of positions may be available if they alter the conditions of their job search.” (Rosen; ¶0007).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (U.S. Pub No. 20190019159 A1) in view of Jersin (U.S. Pub No. 20190197180 A1), in further view of Rosen (U.S. Pub No. 20060229896 A1) and Radar Chart, its Applications and Limitations (referred to as Gupta hereafter by the examiner).
Regarding claim 29: 
The combination of Champaneria and Jersin, as shown in the rejection above, discloses the limitations of claim 28.
Either Champaneria or Jersin do not explicitly teach the following limitation, however Gupta teaches:
wherein the data visualization is a radar chart. (“Radar charts are primarily suited for strikingly showing outliers and commonality, or when one chart is greater in every variable than another, and primarily used for ordinal measurements – where each variable corresponds to "better" in some respect, and all variables on the same scale.” Paragraph 1 from Limitations section) Examiner note: Under BRI and according to the applicant specification the radar chart can include a data point positioned near a midpoint, as stated in page 37, lines 4-6.

It would have been obvious to one of ordinary skill in the before the earliest effective filing date to have provided Champaneria and Jersin with the ability of visualize data in the form of a radar chart for candidates comparisons, as taught by Gupta because the use of data visualization tools such as radar charts are well-known and one of the benefits of it is because is useful when “The data consists of multiple measures that require different quantitative scales, which a bar graph cannot accommodate.; The objective of the graph is to assess the symmetry of the values rather than to compare their magnitudes.; The data fits a circular display because it is intuitively circular in nature or by convention.” (Gupta; Paragraph 1 from Potential Justifications for Using a Radar Graph section).

Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims; however, the 35 USC 101 rejection still would need to be overcome before the claims are considered to be allowable in an overall sense.
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scarborough (U.S. Pub No. 20050246299A1) is pertinent because it is a “An automated employee selection system can use a variety of techniques to provide information for assisting in selection of employees. For example, pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model. The model can then be used to predict a desired job performance criterion (e.g., tenure, number of accidents, sales level, or the like) for new applicants.”
Champaneira (U.S. Pub No. 20190019160 A1) is pertinent because it is “A method and system for automating some aspects of a recruiting process, which may implement rules permitting the processes of sourcing candidates, setting up job interviews, and responding to candidate questions to all be automated with a computer.”
Guo (U.S. Pub No. 20190050813 A1) is pertinent because it is “methods, systems, and machine readable mediums which provide for retrieval, ranking, and display of candidates that are more likely to respond to employment inquiries in an employment search graphical user interface (GUI). The system may employ a machine learning algorithm which may calculate a score for each member of the social networking service that predicts, based upon one or more features how likely the individual is to respond to a message.”
Costa (U.S. Pub No. 20140089216 A1) is pertinent because it “analyze information available from social-media websites to predict the likelihood that a prospective candidate will become an active recruitment candidate.”
Menon (U.S. Pub No. 20150127567 A1) is pertinent because it is “relates generally to data mining and more particularly to processing natural language text provided about job candidates to derive inferred competency ratings of the job candidates.”
Barnett (U.S. Pub No. 20140136438 A1) is pertinent because it is “generally relates to candidate recruitment, and more particularly to systems and methods of attracting candidates to participate in a recruiter network.”
Petrosso (WO Pub No. 2021067939 A1) is pertinent because “the present system is configured to generate predictions, such as a likelihood of a candidate to be interested in contract, contingent, or gig (CCG)-based employment”, also the claimed formulas from this application can be found in a similar (slight) variation in this reference as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687